DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending.
Claims 21-40 are rejected below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, and 23-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Banhegyesi (U.S. PG Pub. 2008/0234957).



Chen teaches the following:
As to claims 21, 35 and 37 a method for providing operating reserves for an electric power grid, comprising: determining an amount of power consumed by at least one power consuming device during at least one period of time[0060] projecting energy savings from at least one power consuming device in the electric power grid based on an actual value corresponding to a reduction in consumed power by the at least one power consuming device with measurement, wherein the measurement  is determined at a meter [0060, 0101] and wherein the actual value is a monetary supply equivalent value providing a curtailment value as a supply presented to and accepted by a governing entity for awarding each power consuming device supply equivalence [0062, 0147, 0178] (step 2218); determining an amount of available operating reserve based on the reduction in power consumed and the projected energy savings[0154]; receiving a request for an operating reserve from a utility and/or a market participant of the electric power grid[0158]; the actual value is capable of being accepted by the utility and/or the market participant of the electric power grid as supply equivalence[ 0097, 0098] and managing a flow of electric power from the electric power grid to the at least one power consuming device to provide the operating reserve based on the amount of available operating reserve[0154].  Chen also shows how the data in the system can be used in real-time[0021].

As to claim 23, further comprising providing an acknowledgement message following the receiving the request for the operating reserve[0226].  

As to claim 24,  further comprising projecting energy usage for the at least one power consuming device during a normal operation, projecting energy usage for the at least one power consuming device during a control event, and calculating a difference of energy usage during the normal operation and the control event as the projected energy savings[0082, 0178].  

As to claim 25,  further comprising power consumption data from the at least one power consuming device in a sampling repository[0060].  

As to claim 26, wherein the sampling repository is a matrix[0060].  

As to claim 27, further comprising determining a future time period based on start and stop times for projecting the energy savings[0163].  

As to claim 28,  further comprising projecting a power consumption behavior for the at least one power consuming device based on a best match algorithm[0116].  

As to claim 29,  wherein the at least one power consuming device comprises at least one environmentally-dependent power consuming device[0022].  

As to claim 30, further comprising creating and updating a sampling record for the at least one environmentally-dependent power consuming device, wherein the sampling record comprises one or more of a device ID, a time of record, a current set point, a current outside temperature, energy used per minute, a power time rate, and a drift rate[0060, 0087].  

As to claim 31, wherein the at least one power consuming device comprises at least one environmentally-independent power consuming device[0022].  

As to claim 32, further comprising creating and updating a sampling record for the at least one environmentally-independent power consuming device, including one or more of a device ID, a time of record, a binary control factor, a current time block, energy used per minute, and energy saved per minute[0030].  

As to claim 33, wherein the supply equivalence value is in units of electrical power flow, monetary equivalent, and combinations thereof[0097].  

As to claim 34, wherein the supply equivalence value for each of the at least one power consuming device has variations depending on operating tolerances and operating Page 3 of 6Attorney Docket No. 4204-135Application No.: 16/415,322 Preliminary Amendment for Application No. 16/415,322 standards for measurement accuracy[0066, 0087].

As to claim 36, further including generating a power supply value (PSV) based on the curtailed power for each of the multiplicity of power consuming devices, wherein the PSV provides a monetary market value for equating as a corresponding power supply for the amounts of electric power stored[0097].

Chen teaches most of the claimed invention, Banhegyesi further teaches that measuring and verification occurs at the meter [0172-0176] (fig. 29). 

 Therefore, it would have been obvious to one of ordinary skill in the at prior to the effective filing date of the invention to include the teachings of Banhegyesi into the system and method of Chen.  The motivation to combine is that Banhegyesi teaches that a meter can use verification to ensure that the it meets energy standards [0176].


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Banhegyesi (U.S. PG Pub. 2008/0234957) in view of Di Martini (U.S. PG Pub. 2008/0177678).

Chen in view of Banhegyesi teaches most of the claimed invention, but fails to teach all of claim 22, however, this is obvious variation as taught by Di Martini as follows:

As to claim 22, Di Martini teaches wherein receiving the request for the operating reserve comprises receiving one of an Automatic Generation Control command and an independent service operator market signal[0229, 0232].  


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen and Banhegyesi with Di Martini since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). Specifically, Di Martini teaches that using AGC is well known in the art and that the predictable result would be the system of Chen using AGC control signal and requests. 

Response to Arguments
Applicant's arguments filed 5-13-22 with regards to the art rejections have been fully considered but they are not persuasive. Applicant argues that The cited prior art does not disclose "wherein the actual value is a monetary supply equivalent value providing a curtailment value as a supply presented to and accepted by a governing entity for awarding each power consuming device supply equivalence.  Examiner disagrees; Chen shows that [0147] At step 2218, an amount of change in resource-consumption and/or resource-production resulting from the adjustment may be measured. At step 2220, the user may receive an amount of credit for the change. The credit may be in the form of an economic compensation or other type of compensation. At step 2228, the user or other authorized entity may trade the change in resource-consumption and/or resource-production to potential bidders, buyers, traders and other entities via a trading system, in response to a measured change and/or settlement for the change.  This shows that the credit received is equal to the supply equivalence that a user reduced energy.  Furthermore, the “governing entity” is not defined in any way.  This could be the entry that governs that economic compensation or the trading change in resource consumption. Chen also shows how the data in the system can be used in real-time[0021]. As such, Chen does teach this limitation and Action is made Final. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119